Citation Nr: 0613877	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-34 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for urethritis due to 
gonococcus, claimed as a sexually transmitted disease.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his brother
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In July 2005, the veteran testified before the undersigned at 
a video conference hearing.  A transcript of this hearing is 
of record.  At this time, the veteran's representative raised 
the issue of entitlement to service connection for sleep 
apnea as secondary to his PTSD (for which service connection 
is not presently in effect).  Inasmuch as this issue has not 
been developed or certified for appellate review, it is not 
for consideration at this time.  It is, however, referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD, urethritis due 
to gonococcus, a kidney disorder, and a lung disorder.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005). 

Review of the claims folder reveals a current diagnosis of 
PTSD.  However, there is no evidence confirming that the 
veteran engaged in combat with the enemy.  Therefore, there 
must be credible supporting evidence that his alleged in-
service stressors actually occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  In his January 2003 statement as well as during his 
video conference hearing, the veteran provided the requisite 
specific information necessary to verify the occurrence of 
one described in-service stressor: being on the deck of the 
aircraft carrier the USS Constellation when an airman was 
sucked into a jet engine and killed, which occurred in 
November or December of either 1970 or 1971.  However, the RO 
has not made any attempt to verify this stressor.  In order 
to address this deficiency, a remand is required.    

In addition, the record reveals that the veteran has been 
awarded disability benefits from the Social Security 
Administration, at least in part due to his PTSD.  VA's duty 
to assist includes obtaining and considering any relevant 
records from the Social Security Administration.  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).

Finally, the Board notes that the veteran's video conference 
hearing testimony indicates that he is in receipt of ongoing 
VA treatment for his claimed disabilities.  Therefore, any 
additional medical records pertinent to the issues on appeal 
should be obtained for an adequate determination.

Accordingly, the case is REMANDED for the following actions:

1.  Secure the veteran's VA medical 
records dated from October 2003 to the 
present from the facilities in Biloxi and 
Gulfport.    

2.  Request from the Social Security 
Administration all records, including 
disability determinations and associated 
medical evidence, related to the November 
2003 decision on the veteran's claim for 
disability benefits.   

3.  Submit to the United States Army and 
Joint Services Records Research Center 
(JSRRC) a summary of the veteran's 
alleged in-service stressor, as well as 
all stressor statements, the veteran's DD 
Form 214 and his service personnel 
records, along with any other supporting 
documents.  Ask the JSRRC to verify the 
stressor and to furnish any official 
history or logs pertaining to any unit 
with which the veteran served as well as 
any unit to which his unit was attached 
during the time period of his alleged 
stressor.

4. If, and only if, after the foregoing 
development has been accomplished, the 
veteran's reported stressor is verified, 
arrange for the veteran to be scheduled 
for a VA psychiatric examination.  Based 
upon examination of the veteran and 
review of his pertinent medical history, 
the examiner is requested to offer an 
opinion with supporting analysis as to 
whether the veteran meets the diagnostic 
criteria for PTSD and, if he meets such 
criteria, whether it is related to a 
verified in-service stressor.  A 
rationale should be furnished for all 
such opinions.  If the examiner cannot 
offer a requested opinion without 
engaging in speculation that fact should 
be noted.
5.  Then ensure the proper completion of 
the above-requested development and 
readjudicate the issues on appeal.  If 
any claim remains denied, furnish the 
veteran and his representative a 
supplemental statement of the case.  
After the veteran is afforded an 
opportunity to respond, returned the case 
to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	MICHELLE L. NELSEN 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

